GboesbeoK, Chief Justice.
This case presents substantially the same questions as those involved in the case of Henderson v. Burdick, just decided. There is, however, one difference in the situation of the officers which may be noticed. The statute creating the office of veterinarian provides for his compensation and traveling expenses, for the condemnation of diseased live stock, and a fund for the payment of the salary and expenses of the veterinarian and for live stock- slaughtered according to law. (Sections 4199-4213, Bev. Stat. Wyo., taken from Ch. 41, Sess. Laws 1882.) The séction creating the office of veterinarian was amended by Ch. 77 of Sess. Laws 1890-1, and his salary was fixed at $1,800.00 per annum, to be paid out of the fund provided in the chapter. This fund was created by the act and arose from the special annual tax of not exceeding one mill on the dollar, to be levied by the territorial board of equalization annually upon the assessed valuation of all cattle, sheep, horses and mules in the territory. The section create ing the fund was amended by Ch. 58, Sess. Laws 1888, by striking out the word “sheep” wherever the same occurred in the section, thus removing the tax on sheep for the purposes of the act. The section was finally repealed by Ch. 12 of the Sess. Laws of 1890, but no disposition was ever made of the fund thereby created, and it still remains as a distinct and separate fund in the treasury, under its designation by statute, the Stock Indemnity Fund, There is now, as alleged in the petition and conceded in the argument, to the credit of said fund the sum of $6,630.00. It can be used for no other purpose than that prescribed in the act creating it, as the statute provides that it shall be used for no other purposes. One of these purposes is the payment of the salary and expenses of the veterinarian. However, it seems that this fund has not been drawn upon for this purpose, as it has been the custom of the legislature to provide in the general appropriation bills for the salary and contingent expenses of that officer. The second legislature, being the one last in session, did not appropriate any money for these purposes. We think the effect of including the veterinarian’s office in these appropriation *293bills bas not been to repeal by implication or otherwise the original act, bnt merely to suspend its operation in regard to his compensation pro tempore. Hence the veterinarian may now be paid his salary from the stools indemnity fund, for the two fiscal years ending March 31, 1895, and until the act is modified as to the particular fund out of which he shall be paid.
The statute, although enacted during the territorial regime, is in force- as a valid law of the State, except as modified by amendments, as it is not obnoxious to any constitutional provision. Even if it were, as conflicting with any provisions of that instrument, which are generally held to be prospective, the statute would probably be valid.
Cutting v. Taylor (S. D.), 51 N. W., 951; State v. Kenney (Mont.), 26 Pac., 197.
The peremptory writ is awarded against the auditor, commanding him to draw his warrant for the salary of relator for the month of April, 1893, on the Stock Indemnity Fund.
CoNaway and Clabk, JJ., concur.